Case: 1:20-cr-00113-TSB Doc #: 3 Filed: 09/24/20 Page: 1 of 2 PAGEID #: 8

 

SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION US. DISTRICT COURT

i
i

UNITED STATES DISTRICT COURT 2899 SEP au, PM 12: 07

   

 

    

5 mS bi Left CINKATI
UNITED STATES OF AMERICA, ‘ ¢
- : casENO. QB2ZOCR 118
Plaintiff, :
, JUDGE JUDGE BLACK
INDICTMENT
DARREN THOMAS,
: 18 U.S.C. § 2
Defendant. : 18 U.S.C. § 922(g)(1)
FORFEITURE ALLEGATION

 

THE GRAND JURY CHARGES:

COUNT I
(Possession by a Prohibited Person)

On or about September 3, 2020, in the Southern District of Ohio, the defendant, DARREN
THOMAS, knowing he had previously been convicted of a crime punishable by imprisonment for
a term exceeding one year, knowingly possessed firearms and ammunition, that is, a .45 caliber
Hi-Point pistol, model JHP, serial number X499583, and seven .45 caliber bullets; and a .380
caliber Bryco Arms pistol, model 48, serial number 897004, and the firearms and ammunition
were in and affecting commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 2.

FORFEITURE ALLEGATION

Upon conviction of the offense set forth in this Indictment, the defendant, DARREN

THOMAS, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), any firearms and ammunition involved in or used in such violation, including but not
Case: 1:20-cr-00113-TSB Doc #: 3 Filed: 09/24/20 Page: 2 of 2 PAGEID #: 9

limited to, a .45 caliber Hi-Point pistol, model JHP, serial number X499583, and seven (7) rounds
of .45 caliber ammunition, and a .380 caliber Bryco Arms pistol, model 48, serial number 897004.
A TRUE BILL

fa

GRAND JURY FOREPERSON

DAVID M. DEVILLERS
UNITED STATES ATTORNEY

 

Page 2 of 2

EG
